In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
KEITH M. ABBOTT,         *                           No. 11-550V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: October 3, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           neuromuscular symptoms and/or
             Respondent. *                           fibromyalgia
*********************

Ramon Rodriguez, III, Rawls, McNelis & Mitchell, P.C., Richmond, VA, for
Petitioner;
Debra Begley, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On October 2, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Keith Abbott on August 30, 2011. In his
petition, Mr. Abbott alleged that the influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on September 8, 2008, caused him to develop neuromuscular symptoms
and/or fibromyalgia. Petitioner further alleges that he experienced the residual
effects of these injuries for more than six months. Petitioner represents that there
has been no prior award or settlement of a civil action for damages on his behalf as
a result of his condition.

      Respondent denies petitioner’s neuromuscular symptoms and/or
fibromyalgia, or any other condition, was caused-in-fact by his flu vaccination.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $250,000.00 in the form of a check payable to petitioner,
        Keith Abbott. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-550V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:11-vv-00550-UNJ Document 64 Filed 10/02/14 Page 1 of 5
Case 1:11-vv-00550-UNJ Document 64 Filed 10/02/14 Page 2 of 5
Case 1:11-vv-00550-UNJ Document 64 Filed 10/02/14 Page 3 of 5
Case 1:11-vv-00550-UNJ Document 64 Filed 10/02/14 Page 4 of 5
Case 1:11-vv-00550-UNJ Document 64 Filed 10/02/14 Page 5 of 5